Citation Nr: 1313959	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  96-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as dysthymia, to include as secondary to service-connected rhinosinusitis with headaches.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1974 to March 1978.  The case was originally before the Board on appeal from a June 2000 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In June 2003, the Board remanded the case to the RO for additional development.  

In an April 2004 decision, the Board in pertinent part denied the Veteran's claim of service connection for dysthymia.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2005, the Court vacated the April 2004 Board decision as to denial of service connection for dysthymia, and remanded the matter to the Board for readjudication consistent with its July 2005 Memorandum Decision.  In May 2009, the Board remanded the case to the RO to satisfy notice requirements in accordance with the Memorandum Decision.  Additionally, the Board in November 2010 sought and received an advisory medical opinion from the Veterans Health Administration (VHA).  

In an April 2011 decision, the Board denied the Veteran's claim of service connection for a psychiatric disability, variously diagnosed and claimed as dysthymia, to include as secondary to service-connected rhinosinusitis with headaches.  He appealed that decision to the Court.  In an October 2011 Order, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), vacated the Board's April 2011 decision, and remanded the case to the Board for action consistent with the terms of the Joint Motion.  In August 2012, the Board sought and received an addendum advisory medical opinion from the VHA.  The Veteran has since received a copy of the opinion and responded with the submission of a statement and duplicative copies of two statements from VA medical personnel.  The submissions were accompanied by a waiver of the Veteran's right to have the RO initially consider the evidence.  38 C.F.R. § 20.1304.  

The Board initially notes that the issue on appeal is phrased as service connection for a psychiatric disability (claimed as dysthymia).  Historically, when the Veteran filed his claim in 1996, he described his disability as a "nervous condition," which was subsequently identified in treatment records as dysthymia.  Thus, the issue was characterized as service connection for dysthymia in the April 2004 Board decision and the Court's July 2005 Memorandum Decision.  The evidence, however, shows diagnoses of various other psychiatric disabilities as well, and considering the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA must consider alternative psychiatric disorders within the scope of an initial claim of service connection for a specific psychiatric disorder), the issue has since been recharacterized to encompass other psychiatric diagnoses.  

Claims seeking an increased rating rhinosinusitis with headaches and service connection for a respiratory disorder and sleep apnea (including as secondary to the service-connected rhinosinusitis with headaches) have been raised by the Veteran (in an application received by the RO in June 2012).  It does not appear they have been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDING OF FACT

A psychiatric disability, including dysthymia, was not shown to have had onset during service, and the Veteran's current variously diagnosed psychiatric disability, first shown after service, is not shown to be related to an injury, disease, or event in service, or to have been caused or aggravated by his service-connected rhinosinusitis with headaches. 


CONCLUSION OF LAW

Service connection for a psychiatric disability, including dysthymia, including as secondary to service-connected rhinosinusitis with headaches, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012), § 3.310 (as in effect prior to October 10, 2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter, dated in June 2009.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included provisions regarding  the effective date of an award and the degree of disability. 

To the extent the VCAA notice was provided after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the initial adjudication.  This procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated.  See supplemental statement of the case, dated in June 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (A notice timing error is cured by adequate VCAA notice and subsequent readjudication.). 
Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records including from VA.  The RO has also attempted to obtain records from the Social Security Administration, which indicated in February 2008 that after an exhaustive and comprehensive search, it was not able to locate any medical records for the Veteran, and that further  efforts to locate such records would be futile.  See 38 C.F.R. § 3.159(c)(2).  The Veteran was notified of this by letter in July 2008.  He has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of VA examinations.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded examinations in February 2002 and February 2003.  The Board determined that those examinations were inadequate; so it secured December 2010 and August 2012 VHA medical advisory opinions.  Together, these reports are deemed adequate as they are shown to be based upon consideration of the complete medical history and the disability and include a detailed explanation of rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran was informed of these reports and his representative has submitted additional argument in response to them.  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each item of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence as appropriate.

The Veteran's STRs do not show any complaints, findings, treatment, or diagnoses referable to a psychiatric disability.  
After service, in March 1978, the Veteran filed claims seeking service connection for rhinitis, a residuals of a right ankle fracture, and low back pain.  On June 1978 VA examination in connection with those claims, the Veteran's neurological and psychiatric systems were normal on clinical evaluation.

On March 1981 VA neurological evaluation in connection with an increased rating claim for rhinosinusitis, the Veteran reported having problems with dust and allergies while working at a post office.  It was noted that he seemed to have problems dealing with the kind of work he was being asked to do (he felt it below his abilities).  There were no neurological complaints; the examiner opined that the Veteran did not have a neurological problem.  Allergic rhinitis was diagnosed.

In March 1996, the Veteran filed a claim of service connection for a nervous condition as secondary to his service-connected disabilities.

VA outpatient records, dated from May 1989 to September 2006, show that in February 1995, the Veteran (with a known history of allergies) was noted as appearing "very anxious & anticipating [headaches] & allergy symptoms."  It was felt he might "benefit from psychology/psychiatry for anxiety."  In March 1995, his allergist referred him for psychiatric consultation because he was "very anxious" about his headaches and chronic allergies.  It was requested that he be evaluated for anxiety and possible treatment with medication for his anxiety and headaches.  Two days later, the Veteran met with a psychologist.  He reported feeling frustrated with the treatment he had received from the VA Medical Center (VAMC) for his allergies, and feeling depressed over his unemployment and recent break-up with a live-in female friend.  He denied having a history of psychiatric treatment.  It was the psychologist's impression that the Veteran had an adjustment disorder with mixed emotions, and recommended that he see a psychiatrist for possible treatment with medication.  Treatment notes from later that afternoon show that the Veteran did not present for an examination by a psychiatrist.

In December 1996, it was noted that the Veteran had been admitted to a private facility six days earlier due to a suicide attempt which was precipitated by his being informed that he would have to leave his domicile because he had been smoking cocaine.  He expressed his belief that he had schizophrenia (but denied auditory and visual hallucinations).  His current psychiatric diagnosis was noted to be antisocial personality disorder.

In January 1997, the Veteran was again referred for psychiatric treatment due to his "excessive anxiety regarding his allergic rhinitis."  On consultation with a psychologist, he complained that his allergy condition had affected his employment and marital relationships.  The psychologist gave the Veteran a diagnosis of mood disorder, not otherwise specified (NOS), while a psychiatrist diagnosed dysthymia, noting that the Veteran suffered from mild depression.  In January 1997, the Veteran reported to his psychologist that he felt his career had been changed by his allergy state, noting that he was a "fantastic golfer" who had won many trophies.  Dysthymia and allergic reaction were assessed.  In July 1997, he reported that his allergies and headaches had been improving, and that he had been working.  The assessment was dysthymia and allergies.

In May 1999, the Veteran requested a refill of Paxil.  He reported that he had been playing golf since his youth, but could not play due to having had surgery on his left hand.  He also reported that he had been undergoing treatment for depression for approximately one year.  Major depressive disorder by history and rule-out pervasive personality disorder were assessed.  In November 1999, the Veteran stated he could have been a great pro golfer, but his allergies ruined his life; agitated depression was diagnosed.  In December 1999, the Veteran's psychiatrist noted that the Veteran indicated a desire to be a musician and a pro golfer, but was unable to "follow through with any realistic planning."  He also noted the Veteran's desire for money from the government.  Dysthymia was diagnosed.

In April 2000, the Veteran's psychiatrist indicated he was unable to properly diagnose the Veteran's psychiatric disability because the Veteran provided tangential responses to questions.  Amongst his complaints, the Veteran stated he could have been a golf pro, a famous jazz musician, or a brilliant philosopher except for his allergies.  Dysthymia was diagnosed.  On a subsequent visit, also in April 2000, personality disorder with dysthymia was diagnosed.  In November 2000, the Veteran reported to his case manager that he could have been a pro golfer had it not been for his thumb.  He also reported that the shelter in which he had been residing gave him an ultimatum to either find a job or leave.  The Veteran stated he had found a job, but it was beneath him.  It was noted that he continued to pursue service connection for his allergies.

In May 2001, the Veteran reported to his psychiatrist that he had been fired from his job despite doing a good job.  He also stated that he could not be a golf pro because he had hurt his finger, and that he had lost a tooth and could no longer play the clarinet.  It was his opinion that he had lost his tooth because of his allergies, which caused him to grind his teeth at night.  Dysthymia with possible acute organic brain syndrome was diagnosed.  The psychiatrist also noted that the Veteran was "obscessed [sic] with allergies being the root of all his problems."  In July 2002, his psychiatrist noted that the Veteran worried about everything and continued to set himself up for failure with the way he described his activities; obsessive compulsive disorder was diagnosed.

Subsequent VA treatment records show the Veteran continued to receive periodic psychiatric treatment.  His psychiatric diagnoses since July 2002 have included:  dysthymia, personality disorder, depression, and hypochondriacal personality disorder with anxiety.  It is also frequently noted that a diagnosis is difficult to give in light of the Veteran's rambling nature during his treatment sessions.  

On February 2002 VA examination, dysthymic reaction was diagnosed.  The examiner stated the Veteran had a long history of personality and adjustment problems with a probable history of polysubstance abuse as well.  At the time of the examination, the Veteran was unhappy about his life situation and was unable to pull himself together, but there were no signs or symptoms of a major depressive illness or a generalized anxiety disorder.  The examiner opined, "The veteran's sinus headaches are not secondary to his mental condition.  I am unable to determine the etiology of his current mental condition."

On February 2003 VA examination, the Veteran reported having emotional problems since his separation from service.  After a mental status examination and review of the claims file, dysthymic reaction was diagnosed.  The examiner noted that the Veteran's major stressor was not having sufficient money and also believing that his major stressor was having allergic rhinitis since his military service.  He then opined, "[The Veteran] doesn't really show any symptoms of depression . . . although if you ask him if he is depressed he will say that he thinks he is; however, it is quite obvious that his sinus headaches are really not secondary to his mental condition.  They are totally separate...."  The examiner explained further that the Veteran's mental condition was difficult to ascertain, and this was likely due to his avoidant nature.

The Board deemed the reports of the February 2002 and February 2003 VA examinations to be inadequate on the basis that the examiners were not responsive to questions posed.  Specifically, both examiners opined that the Veteran's sinus headaches were not secondary to his mental condition; however, the nexus question sought was not whether the sinus headaches were secondary to his mental condition, but whether the Veteran's current mental condition(s) is/are caused or aggravated by his service-connected rhinosinusitis with headaches.  Consequently, the Board sought a VHA advisory opinion from a psychiatrist.

In an opinion received in December 2010, a VA psychiatrist explained that the essential feature of dysthymia was a chronically depressed mood that occurred for most of the day, more days than not, for at least two years.  Based on his review of the record, he did not think the Veteran displayed signs of chronic depression.  The Veteran only complained of it on questioning and did not display any signs of depression, as he was overly talkative, expressed a grandiose sense of self (world class golfer or musician), was not neglectful of his appearance, did not appear slow mentally or slow of speech, nor did he show signs of reduced drive or diminished self-worth.  For these same reasons, the VHA examiner did not think the Veteran fit the diagnosis of a depressive disorder, not otherwise specified, either.

The VHA examiner did think the Veteran displayed elements of an adjustment disorder as there was evidence of a psychological response to identifiable stressors in his life.  However, he also stated it was not clear whether the Veteran's emotional responses to these stressors "caused significant impairment."  In explanation, he stated the stressors could not be "the product of one's own beliefs to meet the criterion for this condition, they must be true and externally validated events."  Therefore, the Veteran's beliefs that the government had experimented on him or that his allergies were responsible for all the ills in his life did not qualify as valid stressors.  The VHA examiner also thought the Veteran displayed elements of hypochondriasis, noting that he had a long-term preoccupation with having rhinitis/ allergies.  The VHA consultant then stated that the Veteran's complaints seemed "far in excess of the verifiable degree of his actual condition."  In particular, he attributed all of his life difficulties to his rhinitis/allergies.  As this appeared to be an "unverifiable and unlikely belief," as it was unsupported by the medical evidence, it was a "medically unjustified conclusion."  

Regarding a personality disorder, the VHA examiner stated that the Veteran displayed schizotypal, narcissistic, and paranoid features of a personality disorder.  In particular, he expressed the type of odd beliefs, pervasive difficulties in interpersonal relationships, anxiety, and paranoia associated with schizotypal personality disorders.  He also displayed the grandiose sense of self that was associated with narcissistic personality disorders.  The VHA examiner also found it noteworthy that the Veteran's depression and anger seemed to be responses to feelings of not being recognized for his special abilities, or perhaps to his feeling that he was being blocked from recognition by others.  

With respect to a possible diagnosis of malingering, the VHA examiner felt there was insufficient information to make such a diagnosis.  He noted, however, that the Veteran's persistent pursuit of disability benefits despite the lack of evidence, and his inability to maintain employment while pursuing disability benefits in a "fairly overt way" was suggestive of malingering.  He provided the following diagnoses for the Veteran: 

Axis I:  Hypochondrias; history of adjustment disorder with mixed mood features, recurrent; history of reported substance abuse; rule out malingering (this diagnosis cannot be confirmed by this review, though it also cannot be clearly ruled-out as a possibility)
Axis II:  Personality Disorder NOS with narcissistic, schizotypal and paranoid features
Axis III:  Allergic rhinosinusitis

The VHA examiner then stated that the foregoing conditions "certainly seem to be chronic at this point," and that in his opinion they were "not likely (i.e.: less than 50% probability) caused or aggravated by the Veteran's service-connected rhinosinusitis with headaches."

The VHA examiner's opinion was ultimately found to be inadequate, in part due to a nexus opinion that was unaccompanied by rationale and a discussion that appeared to be at odds with the negative nexus opinion that was ultimately provided.  In light of a medical opinion that was unclear and inadequate to enable the Board to make a fully informed decision on the question of whether the Veteran's psychiatric disability may be related to service-connected disability, the Board sought a clarifying opinion from the same VHA examiner.  The question posed was whether it is at least as likely as not (i.e., 50 percent or better probability) that the Veteran's service-connected rhinosinusitis with headaches either caused or aggravated any of his chronic acquired psychiatric disabilities (and specifically hypochondriasis).  

In a responsive medical opinion dated in August 2012, the VHA examiner opined that the likelihood was less than 50 percent that the Veteran's long term preoccupation with his service-connected disability reflects or suggests that a chronic acquired psychiatric disability (hypochondriasis) was caused by the service-connected rhinosinusitis with headaches.  He found that the distress the Veteran has experienced was more likely attributable to life stressors such as financial difficulties, lack of job success, and failure to achieve life goals (such as being a golf pro or musician).  He stated that there was no clear link between experiencing stress from a condition such as rhinosinusitis and the condition of hypochondriasis.  Among other evidence, he cited to the VA examination in 2003, noting that the Veteran's major stressors at that time did not include his allergic rhinitis.  He felt that the Veteran mis-attributed all of his life problems to his allergic issues, and he saw no nexus between the service-connected condition and the psychiatric symptoms that the Veteran has reported (and noted that no other examiners who have seen the Veteran have observed a nexus either).  

In response to whether or not the service-connected rhinosinusitis with headaches aggravated the chronic acquired psychiatric disability, the VHA examiner stated that from his review he could not identify any clear connection between the intensity of the Veteran's psychiatric symptoms and the severity of his rhinosinusitis from his review.  He stated that he knew of no evidence in which an "actual medical condition causes or exacerbates this psychiatric condition (hypochondriasis)."  He cited to medical literature, noting that many theoretical causes have been postulated, and indicated that there was good evidence to support the idea that the Veteran's symptoms "could be a 'defense against feelings of low self-esteem and inadequacy,' i.e., as a reaction to the various failures he experienced in his marriage, employment and lack of interpersonal effectiveness."  Clinically, the VHA examiner believed this explanation was more sensible than the theory that life failures were attributable to rhinosinusitis, which had no empirical or clinical support.  He noted that a literature search he conducted disclosed no clearly proven etiologic basis for hypochondriasis, although the aforementioned cause appeared to reflect one of the best understandings of this matter.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. §  3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service incurrence will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within the year after active service.  This presumption is rebuttable provided there is probative evidence to the contrary.  38 U.S.C.A. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  (During the pendency of the appeal, 38 C.F.R. § 3.384 was added to further define a "psychosis" to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.) 

Notwithstanding the above, service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires:  (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  It provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to him.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Direct Service Connection

As was made clear in the discussion of the facts in this case, the Veteran has a psychiatric disability that has been variously diagnosed over the years.  He has claimed he had dysthymia, and on VA examinations in 2002 and 2003, dysthymic reaction was diagnosed.  More recently, the VHA examiner diagnosed hypochondriasis, as well as a history of adjustment disorder and a personality disorder.  On VA examination in February 2003, the Veteran asserted that he has had emotional problems ever since service.  In his initial claim for service connection, he asserted that his nervous condition was secondary to his service-connected disabilities.  

It was earlier noted that the Veteran's STRs are silent for any complaints, findings, or diagnosis of a psychiatric disability.  Thus, on the basis of the STRs alone, a psychiatric disorder to include dysthymia was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not warranted. 

The Veteran was discharged from service in March 1978.  It does not appear that his psychiatric disability has been classified as a psychosis.  Regardless, there is no evidence to show that a psychosis was manifest in the year following his discharge, i.e., March 1978 to March 1979.  His original application for VA benefits in March 1978 did not mention psychiatric disability, and his nervous system was normal on June 1978 VA examination.  Thus, service connection for a psychiatric disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

The Veteran's STRs do not document psychiatric symptoms.  As they lack the documentation of the combination of manifestations sufficient to establish chronicity during service, service connection may be established by showing a continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Postservice medical records do not show documented symptoms of a psychiatric nature prior to 1995, when symptoms of anxiety were noted in the VA record.  Adjustment disorder with mixed emotions was eventually diagnosed (more than 15 years after service discharge in 1978), which is clearly not supportive of a claim that psychiatric symptomatology has been continuous since service.  

From the mid to late 1990s, various diagnoses of a psychiatric disorder were made and continue to be made to the present.  On February 2003 VA examination, the Veteran reported that he has had emotional problems ever since service.  He is competent to describe symptoms of a mental disorder, but competency differs from credibility and weight of the evidence.  Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  In determining whether the Veteran's statements are credible, the Board may consider bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Upon review of the record, the Board finds that the Veteran's assertion that he has had emotional symptoms (presumably as a manifestation of his currently diagnosed psychiatric disability) ever since service is not credible.  The Veteran's assertion is self-serving and contrary to what is found in the service and postservice medical records.  His service treatment records are silent for any complaints, findings, treatment, or diagnoses related to a psychiatric disability, and on June 1978 VA examination, which was conducted only three months after his separation from service, he was noted to have a normal neurological and psychiatric system.  The records do not show that prior to February 1995, the Veteran ever complained of, or sought treatment for, a psychiatric disability, nor does he currently claim to have received treatment prior to 1995.  When he filed a formal claim seeking VA compensation  in March 1978, it was for residuals of a right ankle fracture, and for low back pain (which demonstrates he was aware of his right to compensation for disability related to service).  He also did not complain of, or seek compensation for, a psychiatric disability when he filed an increased rating claim for rhinitis in May 1980.  

Despite the Veteran's multiple opportunities to complain of and/or seek treatment for a psychiatric disability, the earliest clinical notation of psychiatric treatment of record is not until a February 1995 VA treatment record which  notes he was anxious due to his allergy symptoms.  It would appear logical, however, that if he had a psychiatric disability (to include emotional problems) that had started in service and persisted since then, as alleged, he would have sought medical treatment and/or filed a claim of service connection for such sooner than 17 years after service.  It is noted that in August 1994, the RO received a letter from the Veteran wherein he requested an increase in compensation for a service-connected disability that has "caused [him] undue grief, pain, suffering, and victimized [him] from pursuing a normal life since [his] induction" into the military.  Although he does not identify which of his service-connected disabilities he was writing about or indicate whether he was contending with a psychiatric disability, this letter referencing personal turmoil is still dated 16 years after service.  

Given these circumstances, the Board gives more weight to the medical evidence of record, which is silent for any complaint, diagnosis, or treatment for a psychiatric disability for over 17 years following the Veteran's separation from active duty.  In other words the Veteran's lay statements of continuity lack credibility.  

For the foregoing reasons, then, continuity of symptomatology is not shown, either by the clinical record or by the Veteran's statements.  The preponderance of the evidence is against the claim of service connection for a psychiatric disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

In the absence of continuity of symptomatology, service connection based on the initial diagnosis after service may be established under 38 C.F.R. § 3.303(d).  In this regard, there is no competent evidence that suggests a link between the Veteran's current psychiatric disability, variously diagnosed, on the one hand and an injury, disease, or event in service or the Veteran's period of service otherwise on the other hand.  VA treatment records only note the treatment and diagnoses of various psychiatric disabilities; they are silent for nexus opinions relating any of the Veteran's psychiatric disabilities to his service.  Neither of the VA examinations nor the VHA medical advisory opinions provided an opinion as to whether the Veteran's variously diagnosed psychiatric disability was directly related to his service.  While cognizant of the Court in Barr v. Nicholson, 21 Vet. App. 303 (2007), which held that once VA undertakes the effort to provide an examination, it must provide an adequate one, the Board for the following reasons finds a further medical nexus opinion is not necessary.  There is no medical or lay (as the Veteran's statements as to continuous psychiatric symptomatology since service are not credible) evidence showing a psychiatric disability was manifest during service or for many years after service.  Without any competent (medical) evidence suggesting that his variously diagnosed psychiatric disability may be directly associated with his service/disease or injury therein, a medical nexus opinion in this matter is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Veteran's own statements purporting to relate his psychiatric disability to service (under 38 C.F.R. § 3.303(d)) are not competent evidence in such matter. While lay evidence may not be rejected as not competent on a question of nexus out of hand (see Davidson v. Shinseki, 581 F.3d 1313, 1316), the diagnosis and etiology of a specific psychiatric disability are complex medical questions beyond the capability of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran provides no rationale, citation to medical literature, or supporting medical opinion for his assertions of a nexus. Moreover, the Board notes that apart from his single comment during the February 2003 VA examination, the Veteran has never indicated that he believes his variously diagnosed psychiatric disability is a direct result of his service.  Even in his initial claim of service connection for a variously diagnosed psychiatric disability, he expressed a  secondary service connection theory of entitlement.  

In sum, considering all the evidence, including the lay and medical evidence, there is no showing of onset of a psychiatric disability including dysthymia during service, there is no showing of continuity of symptomatology (under 38 C.F.R. § 3.303(b)), and no showing of entitlement to service connection based on a post-service initial diagnosis being related to service under 38 C.F.R. § 3.303(d). 

Secondary Service Connection

The Board turns to the Veteran's primary allegation that his variously diagnosed psychiatric disability is secondary to his service-connected rhinosinusitis with headaches.  There are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has a variously diagnosed psychiatric disability, so that there is competent evidence of a current disability for which service connection is sought.  Further, he has a service-connected disability, namely, rhinosinusitis with headaches.  Therefore, the requisite evidence to substantiate the claim on a secondary service connection theory of entitlement is a showing that the service-connected rhinosinusitis with headaches caused or aggravated the psychiatric disability, variously diagnosed.

Initially, the Board notes that the Veteran has been given a diagnosis of a personality disorder, and by regulation, service connection may not be granted for a personality disorder, of itself.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Notably, the Veteran has not alleged that a personality disorder is related to his service or claimed service connection for a personality disorder.
The Veteran's extensive, postservice VA treatment records are silent regarding a nexus between his variously diagnosed psychiatric disability and his service-connected rhinosinusitis with headaches.  Thus, the only competent (medical opinion) evidence of record that specifically addresses this question consists of the December 2010 and August 2012 VHA medical advisory opinions.  The VHA examiner's opinions are against the Veteran's claim of service connection on a secondary basis.  He ultimately (after the Board sought clarification of an initial opinion) found that there was a less than a 50 percent likelihood that the Veteran's variously diagnosed psychiatric disability was caused by or aggravated by his service-connected rhinosinusitis with headaches.  The VHA examiner opined that the Veteran mis-attributed all of his life problems to his allergic issues, and he discerned no connection between the service-connected disability and the Veteran's reported psychiatric symptoms, whether by causation or by aggravation.  He cited to medical literature to support his conclusions, and discussed his findings in relation to the significant facts in the record.  The opinions were provided by a board-certified psychiatrist (who is qualified to provide it), were based on an extensive review of the claims file, and included detailed explanations for the opinions provided.  Further, the VHA examiner's opinion is consistent with the opinion of the February 2003 VA examiner, who found that the Veteran's sinus headaches and mental condition are "totally separate" conditions unrelated to each other.  There is not another medical opinion of record that provides a contrary conclusion.  In light of the foregoing, the Board finds the VHA examiner's opinions are persuasive.  

The Veteran's representative (in a March 2013 statement) continues to argue that the VHA consulting expert provided ambiguous statements to support his opinion.  The Board, however, finds that the expert ultimately and unequivocally indicates that there is no relationship between the Veteran's service-connected disability and his psychiatric disability, whether on a causation basis or an aggravation basis.  He found there was no evidence that the hypochondriasis was caused by any particular life event or medical condition, and provided an explanation of life stresses (not the service-connected disability) that have resulted in the Veteran's distress.  He believed there was good evidence in the record to show that the Veteran's psychiatric symptoms were a reaction to various life failures, which for a clinician was a more likely explanation for the development of psychiatric disability than the rhinosinusitis.  He provided the medical definition of "hypochondriasis" but also noted how the Veteran's psychiatric disability - diagnosed as hypochondriasis - was slightly at variance with the strict interpretation of the medical definition.  That is, the medical term denotes a condition where an individual believes a serious disease exists where there is no confirmation of that; whereas, in the Veteran's case, there is confirmation of a medical disability (rhinosinusitis with headaches) but he believes it to be much more serious than it actually is and at the root of all his life difficulties.  He states that this is a "misattribution."  It is acknowledged that comprehension of the medical issues and questions in this case is difficult, but the Board is of the opinion that the VHA examiner has addressed with sufficient explanation the dispositive questions at hand.  

The Veteran's own statements purporting to relate psychiatric symptoms to his service-connected disability are not competent evidence to establish service connection on a secondary basis under 38 C.F.R. § 3.310.  VA treatment records show he frequently complained that his allergies were the "root of all his problems," and not just his variously diagnosed psychiatric disability.  Such statements do not merit any substantial probative value.  They are not endorsed by his healthcare providers, and instead are bare expressions, unaccompanied by any explanation of rationale, of self-serving opinion.  [The Board also notes that the Veteran's healthcare providers frequently comment on his pursuit of disability benefits.]  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his assertions.  Whether one disability causes or permanently aggravates another disability is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Further, for the same reasons previously articulated in finding the Veteran is not competent to provide evidence to link his psychiatric disability to service on a direct basis, the Board likewise finds he is not competent to provide evidence to link (by cause or by aggravation) his psychiatric disability to his service-connected rhinosinusitis with headaches.  

In sum, considering all the evidence, including the lay and medical evidence, service connection for a psychiatric disability under a secondary service connection theory of entitlement is likewise not warranted.  
The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  The appeal in this matter must be denied. 


ORDER

Service connection for a psychiatric disability, claimed as dysthymia, to include as secondary to service-connected rhinosinusitis with headaches is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


